03/20/2018
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs November 1, 2017

                                         IN RE AMARRIA L.

                     Appeal from the Circuit Court for Robertson County
                     No. 74CC1-2016-CV-296      Ross H. Hicks, Judge


                                 No. M2017-00878-COA-R3-PT



This is a termination of parental rights case focusing on the minor child, Amarria L. (“the
Child”), of Patricia L. (“Mother”). The Child was placed in protective custody on
November 8, 2014, after Mother left the Child unsupervised at a homeless shelter. On
July 7, 2016, the Tennessee Department of Children’s Services (“DCS”) filed a petition
to terminate the parental rights of Mother.1 DCS alleged as a basis for termination the
statutory grounds of (1) abandonment by failure to provide a suitable home, (2)
abandonment by an incarcerated parent, (3) substantial noncompliance with the
reasonable requirements of the permanency plan, and (4) persistence of the conditions
leading to removal of the Child. Following a bench trial, the trial court granted the
petition upon its determination by clear and convincing evidence that DCS had proven
the statutory grounds of abandonment by failure to provide a suitable home and
substantial noncompliance with the reasonable requirements of the permanency plan.
The court further determined by clear and convincing evidence that termination of
Mother’s parental rights was in the Child’s best interest. Mother has appealed.
Discerning no reversible error, we affirm.

         Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                              Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which RICHARD H.
DINKINS, J., and J. STEVEN STAFFORD, P.J., W.S., joined.

Ami L. Brooks, Springfield, Tennessee, for the appellant, Patricia L.

Herbert H. Slatery, III, Attorney General and Reporter, and Jordan K. Crews, Assistant
Attorney General, for the appellee, State of Tennessee Department of Children’s
Services.
1
 DCS also petitioned to terminate the parental rights of the Child’s putative father, James G. James G.’s
parental rights were subsequently terminated by the trial court, and he has not appealed that ruling.
                                       OPINION

                         I. Factual and Procedural Background

       DCS filed a petition in the Robertson County Juvenile Court on November 10,
2014, alleging that the Child was dependent and neglected in Mother’s custody. In this
petition, DCS stated, inter alia, that on November 8, 2014, the Child, who was
approximately ten years of age at that time, was left unsupervised by Mother at a
homeless/domestic violence shelter where the two had been residing. Mother left the
shelter early that morning, and when Mother did not return to the shelter by 10:00 p.m. in
the evening, the shelter staff notified DCS. Based on DCS’s inability to locate Mother or
a relative placement, the Child was placed in the temporary custody of DCS. The
juvenile court subsequently entered an adjudicatory hearing order on April 2, 2015,
determining the Child to be dependent and neglected. This order was based in part on
Mother’s stipulation that she could not provide a suitable home for the Child at that time.
The Child was placed in foster care, where she remained through the date of the
termination trial.

        On July 7, 2016, DCS filed a petition seeking to terminate Mother’s parental rights
in the Robertson County Circuit Court (“trial court”). DCS alleged as a basis for
termination the statutory grounds of (1) abandonment by failure to provide a suitable
home, (2) abandonment by an incarcerated parent, (3) substantial noncompliance with the
reasonable requirements of the permanency plan, and (4) persistence of the conditions
leading to removal of the Child. DCS concomitantly filed an affidavit of reasonable
efforts.

       The trial court conducted a bench trial regarding termination of Mother’s parental
rights on March 7, 2017. At that time, the Child had been in the custody of DCS for
twenty-eight months. Gabrielle Hargrove-Owens testified that she was the DCS family
services worker supervising the Child’s placement. Although Ms. Hargrove-Owens was
not the original case worker assigned, she was able to review the case file and determine
that DCS provided homemaker services to Mother for a three-month period beginning in
January 2015 and ending in March 2015. The records reflected that Mother was not
compliant with these services and that Mother’s whereabouts were also unknown for a
period of time.

       During trial, DCS presented as an exhibit Mother’s criminal records, which
demonstrated that Mother had been repeatedly charged with criminal violations and had
experienced intermittent periods of incarceration during the entire time the Child was in
DCS custody. According to Mother’s criminal records, she was charged on November
                                            2
26, 2014, and again on April 10, 2015, with driving without a driver’s license. Mother
pled guilty to these charges. On April 25, 2015, Mother was arrested for shoplifting. She
also subsequently pled guilty to that charge. On December 7, 2015, Mother was charged
with violation of her probation. On January 21, 2016, Mother incurred two shoplifting
charges, and she received a subsequent probation violation charge on January 26, 2016.
Mother pled guilty to both shoplifting charges as well as both violation of probation
charges. On July 9, 2016, Mother was again arrested on charges of shoplifting, and she
received a subsequent probation violation charge on August 16, 2016. Mother pled guilty
to both of these charges.

        Ms. Hargrove-Owens testified that Mother had never been able to provide a
suitable home for the Child due to her repeated criminal violations and times of
incarceration. According to Ms. Hargrove-Owens, Mother did experience brief periods
of employment and did complete a parenting assessment on June 29, 2015. Mother did
not, however, follow through with the recommendations from such assessment, which
included completion of a parenting class, supervised visitation with the Child, therapeutic
visitation to help the Child bond with Mother, and outpatient alcohol and drug
counseling.

       Ms. Hargrove-Owens also reviewed Mother’s permanency plan dated March 14,
2016; she testified that Mother’s prior plan, dated November 21, 2014, contained the
same requirements. Ms. Hargrove-Owens related that Mother’s permanency plan
requirements included: (1) regular visitation with the Child, (2) completion of a
parenting assessment with completion of all resultant recommendations, (3) maintenance
of contact with DCS and attendance at all meetings, (4) attendance at monthly medication
management meetings, (5) acquisition and maintenance of safe and stable housing, (6)
acquisition and maintenance of stable employment, (7) submission to random drug
screens, and (8) resolution of criminal charges. Concerning compliance, Ms. Hargrove-
Owens reported that the only plan requirement that Mother had completed was the
parenting assessment, although Mother did not follow through with completion of the
respective recommendations contained therein.

       Ms. Hargrove-Owens further testified that when she was assigned this case in
April 2016, Mother was incarcerated. She opined that Mother’s repeated incarcerations
made it impossible for Mother to complete the requirements of her permanency plan.
According to Ms. Hargrove-Owens, she had received one phone call and one letter from
Mother during the custodial period, but when Ms. Hargrove-Owens tried to respond,
Mother was incarcerated again. The DCS records demonstrated that Mother never
completed her application for subsidized housing assistance and that Mother failed to
obtain a safe, stable home. Mother was non-compliant with the homemaker services
provided by DCS and had only submitted to one drug screen. Moreover, Mother had not
                                            3
maintained employment and also had not maintained contact with DCS. Ms. Hargrove-
Owens related that Mother had visited the Child “at first” but then saw the Child with less
frequency and regularity once Mother began the cycle of incarceration.

       Ms. Hargrove-Owens stated that she had verified that Mother was currently on
furlough and residing at the Hope Center in Portland, Tennessee. Ms. Hargrove-Owens
also reported that the Child was thriving in her foster placement and that the foster
parents wished to adopt her. According to Ms. Hargrove-Owens, the Child was well-
adjusted, had experienced no behavioral issues, and was an excellent student.

       Mother testified that she had been residing at the Hope Center, a court-ordered
drug rehabilitation facility, since January 2017. Mother stated that she was on furlough
from incarceration and had to complete rehabilitation at the Hope Center or return to jail.
Although Mother reported that she did not have an ongoing drug problem, she admitted
that she had smoked marijuana in the past year.

       Mother related that prior to her most recent incarceration, she had been homeless
and was sleeping in hospital waiting rooms and twenty-four-hour laundromats. Mother
was most recently incarcerated beginning in August 2016. Prior to that, Mother was
incarcerated for twenty-one days in July 2016, as well as from January to May 2016.
Mother’s last interaction with the Child was in January 2017 during a court hearing.
Mother had previously seen the Child in May 2016 when she and the Child were both
present at Mother’s son’s graduation ceremony. Mother acknowledged that her last visit
with the Child prior to the graduation ceremony occurred in July 2015. Mother also
indicated that the Child was doing well with her foster parents.

       Concerning her physical and mental condition, Mother explained that she had been
diagnosed with bipolar disorder and was taking the prescribed medication. Mother stated
that she was also diabetic. Mother related that on the day of the Child’s removal, Mother
had seen her doctor and had arranged for a friend from the homeless shelter where she
was residing to pick the Child up at the bus stop. According to Mother, she was unable to
return to the shelter, and consequently DCS was contacted. Following the Child’s
removal, Mother reported that she went “into the deep abyss” and began staying with
various friends and acquaintances. Mother admitted that although DCS provided
homemaker services, including assistance with an application for subsidized housing,
Mother never completed the application process because she did not desire to be
fingerprinted.

      Mother claimed that she received little contact from the DCS case workers but
acknowledged that she was homeless or incarcerated for most of the time period during
which the Child had been in DCS custody. Mother admitted that the prior case worker
                                            4
visited her in jail on one occasion. Mother reported that at one point, she held a job for
six months at Solstice Sleep Products, earning $13.50 per hour. Mother related that she
stayed in hotels, paying nightly rates, during that time, such that she had no “extra”
money. She also stated that she only visited the Child once during this term of
employment because she had no vehicle.

       Concerning her present circumstances, Mother offered that Hope Center would
provide transitional living before her anticipated graduation from the program and that
she would receive assistance with obtaining a job and housing at that time. Mother also
believed she enjoyed a strong relationship with the Child, explaining that the Child had
asked her if the two could reside in Springfield so that the Child might remain in her
current school. Mother acknowledged that her two older children had also been in the
custody of others since 2014.

       Following the presentation of evidence, the trial court announced an oral finding
that DCS had proven grounds for termination of Mother’s parental rights by clear and
convincing evidence. The court also reviewed the respective best interest factors and
determined that termination was in the Child’s best interest by clear and convincing
evidence. The court subsequently entered an order on April 4, 2017, terminating
Mother’s parental rights based on the statutory grounds of abandonment by failure to
provide a suitable home and substantial noncompliance with the reasonable requirements
of the permanency plan. Mother timely appealed.

                                  II. Issues Presented

      Mother presents two issues for our review, which we have restated slightly:

      1.     Whether the trial court erred by finding clear and convincing
             evidence that Mother abandoned the Child by failing to provide a
             suitable home.

      2.     Whether the trial court erred by finding clear and convincing
             evidence that termination of Mother’s parental rights was in the
             Child’s best interest.

                                III. Standard of Review

      In a termination of parental rights case, this Court has a duty to determine
“whether the trial court’s findings, made under a clear and convincing standard, are
supported by a preponderance of the evidence.” In re F.R.R., III, 193 S.W.3d 528, 530
(Tenn. 2006). The trial court’s findings of fact are reviewed de novo upon the record,
                                            5
accompanied by a presumption of correctness unless the evidence preponderates against
those findings. Tenn. R. App. P. 13(d); see In re Carrington H., 483 S.W.3d 507, 524
(Tenn. 2016); In re F.R.R., III, 193 S.W.3d at 530. Questions of law, however, are
reviewed de novo with no presumption of correctness. See In re Carrington H., 483
S.W.3d at 524 (citing In re M.L.P., 281 S.W.3d 393 (Tenn. 2009)). The trial court’s
determinations regarding witness credibility are entitled to great weight on appeal and
shall not be disturbed absent clear and convincing evidence to the contrary. See Jones v.
Garrett, 92 S.W.3d 835, 838 (Tenn. 2002).

        “Parents have a fundamental constitutional interest in the care and custody of their
children under both the United States and Tennessee constitutions.” Keisling v. Keisling,
92 S.W.3d 374, 378 (Tenn. 2002). It is well established, however, that “this right is not
absolute and parental rights may be terminated if there is clear and convincing evidence
justifying such termination under the applicable statute.” In re Drinnon, 776 S.W.2d 96,
97 (Tenn. Ct. App. 1988) (citing Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71
L. Ed. 2d 599 (1982)). As our Supreme Court has recently explained:

               The parental rights at stake are “far more precious than any property
       right.” Santosky, 455 U.S. at 758-59. Termination of parental rights has
       the legal effect of reducing the parent to the role of a complete stranger and
       of [“]severing forever all legal rights and obligations of the parent or
       guardian of the child.” Tenn. Code Ann. § 36-1-113(l)(1); see also
       Santosky, 455 U.S. at 759 (recognizing that a decison terminating parental
       rights is “final and irrevocable”). In light of the interests and consequences
       at stake, parents are constitutionally entitled to “fundamentally fair
       procedures” in termination proceedings. Santosky, 455 U.S. at 754; see
       also Lassiter v. Dep’t of Soc. Servs. of Durham Cnty, N.C., 452 U.S. 18, 27
       (1981) (discussing the due process right of parents to fundamentally fair
       procedures).

              Among the constitutionally mandated “fundamentally fair
       procedures” is a heightened standard of proof—clear and convincing
       evidence. Santosky, 455 U.S. at 769. This standard minimizes the risk of
       unnecessary or erroneous governmental interference with fundamental
       parental rights. Id.; In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010).
       “Clear and convincing evidence enables the fact-finder to form a firm belief
       or conviction regarding the truth of the facts, and eliminates any serious or
       substantial doubt about the correctness of these factual findings.” In re
       Bernard T. 319 S.W.3d at 596 (citations omitted). The clear-and-
       convincing-evidence standard ensures that the facts are established as
       highly probable, rather than as simply more probable than not. In re
                                             6
      Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005); In re M.A.R., 183
S.W.3d 652, 660 (Tenn. Ct. App. 2005).

      ***

             In light of the heightened burden of proof in termination
      proceedings, however, the reviewing court must make its own
      determination as to whether the facts, either as found by the trial court or as
      supported by a preponderance of the evidence, amount to clear and
      convincing evidence of the elements necessary to terminate parental rights.
      In re Bernard T., 319 S.W.3d at 596-97.

In re Carrington H., 483 S.W.3d at 522-24. “[P]ersons seeking to terminate [parental]
rights must prove all the elements of their case by clear and convincing evidence,”
including statutory grounds and the best interest of the child. See In re Bernard T., 319
S.W.3d 586, 596 (Tenn. 2010).

                    IV. Grounds for Termination of Parental Rights

      Tennessee Code Annotated § 36-1-113 (2017) lists the statutory grounds for
termination of parental rights, providing in relevant part as follows:

      (a)    The chancery and circuit courts shall have concurrent jurisdiction
             with the juvenile court to terminate parental or guardianship rights to
             a child in a separate proceeding, or as a part of the adoption
             proceeding by utilizing any grounds for termination of parental or
             guardianship rights permitted in this part or in title 37, chapter 1,
             part 1 and title 37, chapter 2, part 4.

      ***

      (c)    Termination of parental or guardianship rights must be based upon:

             (1)    A finding by the court by clear and convincing evidence that
                    the grounds for termination of parental or guardianship rights
                    have been established; and

             (2)    That termination of the parent’s or guardian’s rights is in the
                    best interests of the child.



                                            7
       The trial court determined that the evidence clearly and convincingly supported a
finding of two statutory grounds to terminate Mother’s parental rights: (1) abandonment
by failure to provide a suitable home pursuant to Tennessee Code Annotated § 36-1-
113(g)(1) and -102(1)(A)(ii) and (2) substantial noncompliance with the reasonable
requirements of the permanency plan pursuant to Tennessee Code Annotated § 36-1-
113(g)(2). Mother has raised only the statutory ground of abandonment as an issue on
appeal; however, due to the fundamental constitutional interest involved, we will address
both statutory grounds. See In re Carrington H., 483 S.W.3d at 525; see also In re
Angela E., 303 S.W.3d 240, 251 n.14 (Tenn. 2010).

                A. Abandonment by Failure to Provide a Suitable Home

      The trial court found that Mother had abandoned the Child upon the statutory
ground of failure to provide a suitable home. Regarding this ground, Tennessee Code
Annotated § 36-1-113(g)(1) provides in relevant part:

      (g)    Initiation of termination of parental or guardianship rights may be
             based upon any of the grounds listed in this subsection (g). The
             following grounds are cumulative and non-exclusive, so that listing
             conditions, acts or omissions in one ground does not prevent them
             from coming within another ground:

             (1)    Abandonment by the parent or guardian, as defined in § 36-1-
                    102, has occurred; . . .

Regarding the definition of abandonment applicable to this ground, Tennessee Code
Annotated § 36-1-102(1)(A)(ii) (2017) provides:

      (ii)   The child has been removed from the home of the parent or parents
             or the guardian or guardians as the result of a petition filed in the
             juvenile court in which the child was found to be a dependent and
             neglected child, as defined in § 37-1-102, and the child was placed
             in the custody of the department or a licensed child-placing agency,
             that the juvenile court found, or the court where the termination of
             parental rights petition is filed finds, that the department or a
             licensed child-placing agency made reasonable efforts to prevent
             removal of the child or that the circumstances of the child’s situation
             prevented reasonable efforts from being made prior to the child’s
             removal; and for a period of four (4) months following the removal,
             the department or agency has made reasonable efforts to assist the
             parent or parents or the guardian or guardians to establish a suitable
                                            8
              home for the child, but that the parent or parents or the guardian or
              guardians have made no reasonable efforts to provide a suitable
              home and have demonstrated a lack of concern for the child to such
              a degree that it appears unlikely that they will be able to provide a
              suitable home for the child at an early date. The efforts of the
              department or agency to assist a parent or guardian in establishing a
              suitable home for the child may be found to be reasonable if such
              efforts exceed the efforts of the parent or guardian toward the same
              goal, when the parent or guardian is aware that the child is in the
              custody of the department[.]

        In its final judgment, the trial court made the following specific findings regarding
this statutory ground:

               [Mother] testified that she is serving an eleven month twenty-nine
       day sentence and is presently on furlough to the Hope Center in Portland,
       Tennessee and has an out date of April of 2017. The Mother admitted she
       was incarcerated every three to four months for Shoplifting and for driving
       violations. She has a prior eleven month twenty-nine day sentence
       October, 2015 which was commuted to a 180 day sentence after she wrote a
       letter to the judge requesting an early release to be at her son’s graduation.
       She was released on July 29, 2016 and had a violation of probation for not
       contacting her probation officer and a shoplifting charge out of Sumner
       County. The Mother stated she wanted to parent her child although she is
       unable to provide a stable home environment, the same reason the child
       was placed in DCS custody on November 8, 2014.

              Gabrielle Hargrove-Owens testified that the Mother completed some
       assessments, however, she has not completed the recommendations. Ms.
       Hargrove-Owens testified to the Mother’s criminal history since the child
       has been in DCS custody. Ms. Hargrove-Owens testified that the child was
       removed from the Mother in November of 2014 when the Mother and the
       child were living in a shelter and the Mother did not return to the shelter.
       The Mother was unable to provide the child a stable home environment
       throughout the time the child has been in DCS custody.

       ***

             As to the ground for the Mother, Failure to Provide a Stable Home,
       the Court finds that this ground is sustained by clear and convincing

                                             9
       evidence. At no time has [Mother] had suitable housing, and even through
       today, she has no plan for housing.

              The Court noted that the Mother is in a circuitous situation where all
       circles end up in the same place. There are issues of drugs, housing,
       criminal activity even though related to necessities for the Mother to
       survive, lack of employment, and no transportation that the Mother cannot
       seem to break free from and these issues have continued to persist despite
       remedial provisions the Department attempted with her for reunification
       with the child. Even after the termination petition was filed, the Mother
       had at least two occasions of incarceration.

The trial court therefore determined that DCS had proven by clear and convincing
evidence that Mother had abandoned the Child by failing to provide a suitable home.
Upon our thorough review of the evidence, we agree.

       DCS demonstrated that removal of the Child could not be prevented because the
Child was left at a homeless shelter with no appropriate supervision and neither Mother
nor a relative placement could be located. Following the Child’s removal, DCS made
reasonable efforts to assist Mother to establish a suitable home for the Child by providing
weekly homemaker services, but Mother was not compliant with those services. Part of
those services included assisting Mother in her application for subsidized housing, but
Mother refused to complete the application process. Mother also incurred criminal
charges in November 2014 and April 2015, resulting in the first of several periods of
incarceration. DCS provided Mother with a parenting assessment in June 2015, but
Mother failed to comply with the resultant recommendations.

       Thereafter, Mother cycled through periods of homelessness and incarceration,
failing to maintain contact with DCS such that DCS was not informed of her
whereabouts. We therefore determine that Mother made no reasonable efforts to provide
a suitable home for the Child and demonstrated a lack of concern for the Child to such a
degree that it appears unlikely that she would provide a suitable home for the Child at an
early date. In addition, DCS’s efforts to assist Mother in establishing a suitable home for
the Child were reasonable because such efforts exceeded Mother’s efforts toward the
same goal, despite Mother’s awareness that the Child was in the custody of the
department.

       We conclude that a preponderance of the evidence supports the trial court’s factual
findings as to Mother’s abandonment of the Child by failure to provide a suitable home
and that clear and convincing evidence established this statutory ground. We therefore

                                            10
affirm the trial court’s determination regarding this ground for termination of parental
rights.

                   B. Substantial Noncompliance with Permanency Plan

       The trial court also found clear and convincing evidence that Mother failed to
substantially comply with the reasonable responsibilities set out in the permanency plan.2
Tennessee Code Annotated § 36-1-113(g)(2) provides as an additional ground for
termination of parental rights:

         (2) There has been substantial noncompliance by the parent or guardian
             with the statement of responsibilities in a permanency plan pursuant
             to the provisions of title 37, chapter 2, part 4; . . . .

Although Mother chose not to raise this statutory ground as an issue on appeal, as
previously noted, we will address this ground due to the fundamental constitutional
interest involved. See In re Carrington H., 483 S.W.3d at 525; see also In re Angela E.,
303 S.W.3d 240, 251 n.14 (Tenn. 2010).

        Upon our thorough review of the record, we determine that clear and convincing
evidence demonstrated that Mother failed to substantially comply with the reasonable
responsibilities set out in the permanency plan. As determined above, Mother failed to
provide a suitable home to which the Child could return. In addition, evidence
established that Mother failed to follow the recommendations of her parenting
assessment, failed to fully comply with homemaker services, failed to complete the
housing application process or to otherwise obtain stable housing, failed to maintain
stable employment, and failed to avoid repeated incarceration and criminal conduct. We
conclude that the trial court properly terminated the parental rights of Mother based upon
this statutory ground as well.

                                V. Best Interest of the Child

       When at least one ground for termination of parental rights has been established,
as here, the petitioner must then prove by clear and convincing evidence that termination
of the parent’s rights is in the child’s best interest. See White v. Moody, 171 S.W.3d 187,
192 (Tenn. Ct. App. 1994). When a parent has been found to be unfit by the
establishment of a ground for termination, the interests of parent and child diverge, and
the focus shifts to what is in the child’s best interest. In re Audrey S., 182 S.W.3d at 877.

2
  Although Ms. Hargrove-Owens testified that at least two permanency plans had been entered into
between Mother and DCS, only one such plan appears in the record.
                                               11
Furthermore, the best interest of a child must be determined from the child’s perspective
and not the parent’s. White, 171 S.W.3d at 194.

      Tennessee Code Annotated § 36-1-113(i) lists the following factors for
consideration:

      (1)    Whether the parent or guardian has made such an adjustment of
             circumstance, conduct, or conditions as to make it safe and in the
             child’s best interest to be in the home of the parent or guardian;

      (2)    Whether the parent or guardian has failed to effect a lasting
             adjustment after reasonable efforts by available social services
             agencies for such duration of time that lasting adjustment does not
             reasonably appear possible;

      (3)    Whether the parent or guardian has maintained regular visitation or
             other contact with the child;

      (4)    Whether a meaningful relationship has otherwise been established
             between the parent or guardian and the child;

      (5)    The effect a change of caretakers and physical environment is likely
             to have on the child’s emotional, psychological and medical
             condition;

      (6)    Whether the parent or guardian, or other person residing with the
             parent or guardian, has shown brutality, physical, sexual, emotional
             or psychological abuse, or neglect toward the child, or another child
             or adult in the family or household;

      (7)    Whether the physical environment of the parent’s or guardian’s
             home is healthy and safe, whether there is criminal activity in the
             home, or whether there is such use of alcohol, controlled substances
             or controlled substance analogues as may render the parent or
             guardian consistently unable to care for the child in a safe and stable
             manner;

      (8)    Whether the parent’s or guardian’s mental and/or emotional status
             would be detrimental to the child or prevent the parent or guardian
             from effectively providing safe and stable care and supervision for
             the child; or
                                           12
      (9)    Whether the parent or guardian has paid child support consistent
             with the child support guidelines promulgated by the department
             pursuant to § 36-5-101.

      Regarding the best interest analysis in this matter, the trial court found:

             The Court finds that it is in the best interests of the child that the
      Mother’s rights be terminated as she has no home and has made no lasting
      adjustment of circumstances to warrant return of the child and that a lasting
      adjustment does not seem possible. The Mother has not had regular contact
      with the child and no meaningful relationship exists.

             The child is in a great situation and is well-adjusted, wants to remain
      in her current school, and possibly current placement.

             The Mother has had limited contact with the child. Since July of
      2015, the Mother has had only three encounters with the child, and since
      one was in court, there are really only two encounters.

             The Court finds there has been no abuse of the child. The Court
      finds there is no home for the child to reunify the child with the Mother,
      that criminal activity is in the Mother’s home, there are issues with
      controlled substances for the Mother, and the Mother is not able to provide
      a safe and stable home for the child.

             Based on the testimony and evidence presented, the Court finds that
      the Mother is not able to be successful today, launches into narratives of
      reasons for her failures, and the Court observes her mental and emotional
      status would be detrimental to the child. The Court further finds that the
      Mother has paid no support for the child.

       Following our thorough review of the record, we determine that the evidence
preponderates in favor of the trial court’s factual findings. The evidence demonstrated
that Mother had made no adjustment of her circumstance, conduct, or conditions as to
make it safe and in the Child’s best interest to be in Mother’s custody. Mother was
repeatedly incarcerated while the Child was in DCS custody, and she remained in a court-
ordered rehabilitation program at the time of trial. Mother testified that she would have
to remain in her current program for several more months, and although she believed that
program would provide assistance with location of a job and housing upon her
graduation, she voiced no other firm plans in that regard. Despite reasonable efforts
                                             13
made by DCS to assist Mother, she had failed to effect a lasting change and had, in fact,
incurred several additional criminal charges. Mother had also failed to maintain regular
visitation with the Child, having attended no actual visit since July 2015. Mother’s
lengthy absence from the Child’s life by the time of trial casts doubt on her claim that she
maintained a strong relationship with the Child.

        Additionally, a change of caretakers and physical environment would likely be
detrimental for the Child, who was thriving in her foster parents’ home, where she had
resided since 2014. Mother acknowledged that the Child was doing well with her foster
parents and had expressed the desire to remain enrolled in the same school. DCS proved
that the Child was neglected while in Mother’s care, and Mother had never obtained a
safe, stable home to which the Child could return. Mother repeatedly incurred criminal
charges while the Child was in DCS custody, such that Mother was incarcerated for a
substantial portion of that time period. Mother’s ongoing criminal conduct rendered it
impossible for her to comply with the requirements of her permanency plan or to
otherwise care for the Child. As the trial court noted, Mother further seemed unable to
fully appreciate her own responsibility for her situation, which had resulted in her three
children living in the care and custody of others. Finally, Mother paid no support for the
Child.

        Based on our review of the evidence in light of the statutory factors, we conclude
that the trial court did not err in finding clear and convincing evidence that termination of
Mother’s parental rights was in the best interest of the Child. We affirm the trial court’s
determination regarding the Child’s best interest.

                                      VI. Conclusion

       For the reasons stated above, we affirm the judgment of the trial court terminating
the parental rights of Mother in all respects. Costs on appeal are taxed to the appellant,
Patricia L. This case is remanded to the trial court, pursuant to applicable law, for
enforcement of the trial court’s judgment and collection of costs assessed below.




                                                  _______________________________
                                                  THOMAS R. FRIERSON, II, JUDGE




                                             14